Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/567093. Claims 1-8 are pending examination.
	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claim 1 is/are drawn to one of the statutory categories of invention.
Claims 1-8 are directed to detecting presence of people near the connected vehicle and reproducing advertisements to be presented via the speaker/display of the vehicle. Specifically, the claims recite an advertisement system configured to detect presence of people near the connected vehicle and reproduce one or more audio advertisements, wherein the one or more advertisements are reproduced in such a way that the one or more advertisements reproduced provide the people with an alert message informing the people of the presence of the connected vehicle, for safety of people outside the connected vehicle, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as vehicle, sensor, external displays, or external speakers merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the vehicle, sensor, external displays, or external speakers perform(s) the steps or functions of an advertisement system configured to detect presence of people near the connected vehicle and reproduce one or more audio advertisements, wherein the one or more advertisements are reproduced in such a way that the one or more advertisements reproduced provide the people with an alert message informing the people of the presence of the connected vehicle, for safety of people outside the connected vehicle. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a vehicle, sensor, external displays, or external speakers to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of detecting presence of people near the connected vehicle and reproducing advertisements to be presented via the speaker/display of the vehicle. As discussed above, taking the claim elements separately, the vehicle, sensor, external displays, or external speakers perform(s) the steps or functions of an advertisement system configured to detect presence of people near the connected vehicle and reproduce one or more audio advertisements, wherein the one or more advertisements are reproduced in such a way that the one or more advertisements reproduced provide the people with an alert message informing the people of the presence of the connected vehicle, for safety of people outside the connected vehicle. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of detecting presence of people near the connected vehicle and reproducing advertisements to be presented via the speaker/display of the vehicle. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-8 further describe the abstract idea of detecting presence of people near the connected vehicle and reproducing advertisements to be presented via the speaker/display of the vehicle. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gee, (U.S. Patent Application Publication No. 20130138508) in view of Kothari, (U.S. Patent No. 9637965).
	As to Claim 1, Gee teaches a connected vehicle, the connected vehicle comprising:an advertisement system configured to detect presence of people near the connected vehicle (0022: people are detected within a predetermined range) via one or more proximity sensors (0022: DD is in motion or if other vehicles or people are detected within a predetermined range of the DD 130 and 132) and reproduce one or more audio advertisements via external displays and/or external speakers of the connected vehicle (0022: requests advertisements and/or media content from the internet cloud memory system 334. The advertisements and/or media content are retrieved from the internet cloud memory system 334 and routed through the communications network 102, 104 and 106 to the DD 130 and 132 to be presented on the electronic visual display 320 for external viewing audiences), (0022: In an embodiment, the DD will utilize computer software with algorithms and logic to determine if and when the DD is in motion and if and when it is within a predetermined distance from one or more businesses or points of interest, if other vehicles, people or other DDs are within a predetermined range of the DD. Once the DD 130 or 132 detects motion by the GPS receiver, accelerometer or gyroscope; the DD switches on automatically and begins to track and monitor the location of the DD and communicate with the communications center 120. Once the DD is activated by motion as detected by the GPS receiver, accelerometer or gyroscope, the location information of the DD 130 and 132 will be continuously transmitted to the communications center 120. Advertisements and media content will also be continuously retrieved and delivered through the communications center 120 and communications networks to the DD until the vehicle engine is switched off When the DD is in motion or if other vehicles or people are detected within a predetermined range of the DD 130 and 132, the DD 130 or 132 will send location and other information to the communications center 120 via wireless communications networks 102, 104 or 106. Based upon the information received from DD 130 or 132, the communications center 120 will requests advertisements and/or media content from the internet cloud memory system 334. The advertisements and/or media content are retrieved from the internet cloud memory system 334 and routed through the communications network 102, 104 and 106 to the DD 130 and 132 to be presented on the electronic visual display 320 for external viewing audiences. If the vehicle 134 or 136 with the DD 130 and 132 are within a predetermined range of one or more targets 108 who have purchased advertisements or media content for their organizations and the detection devices 314 have sensed the presence of other vehicles or people within a predetermined range of a DD, then the time and date are checked. If the time and date are not within the hours of operation of the one or more targets 108 detected, then one or more general advertisements or one or more media content will be retrieved by the communications center 120 from the internet cloud memory system 334. If the time and date are within the hours of operation of one or more targets 108, then one or more advertisement or media content associated with the one or more targets 108 will be retrieved and presented for display at the electronic visual display 320 for external viewing audiences. Otherwise, one or more general and less specific advertisement and/or media content may be retrieved from the internet cloud memory system 334 for presentation for the DD 130 and 132. The communications center will have the capabilities to detect communications signals from satellites and cellular antennas or other communications access points and will utilize software to allow automatic switching among communications carriers depending on communications signal strength and signal degradation), (0030 and 0051).
Gee does not teach wherein the one or more advertisements are reproduced via the external speakers of the connected vehicle in such a way that the one or more advertisements reproduced provide the people with an alert message informing the people of the presence of the connected vehicle, for safety of people outside the connected vehicle.
However Kothari teaches wherein the one or more advertisements are reproduced via the external speakers of the connected vehicle in such a way that the one or more advertisements reproduced provide the people with an alert message informing the people of the presence of the connected vehicle, for safety of people outside the connected vehicle, (col. 1 lines 34-55: external alert mechanism (for example: an indicator, notification, digital display, lights, etc) to external/outside people, oncoming traffic or nearby external objects that the vehicle door is about to be opened, which can provide an alert to those external things and help to prevent accidents),  (abstract: an external alert mechanism, which would generate alert externally that vehicle door is about to be opened, and therefore, help to prevent accidents), (col. 1 lines 56-67 and col. 2 lines 1-7: an external alert mechanism (for example: an indicator, notification, digital display, lights, etc) was present on the vehicle, then it would alert the external/outside people, oncoming traffic and external objects, and that would also help to prevent accidents. In addition, if an artificial intelligence module related to the vehicle doors was present, then it would constantly gather, analyze and provide proactive suggestions or even take the necessary actions in order to help prevent future accidents), and (col. 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gee to include wherein the one or more advertisements are reproduced via the external speakers of the connected vehicle in such a way that the one or more advertisements reproduced provide the people with an alert message informing the people of the presence of the connected vehicle, for safety of people outside the connected vehicle of Kothari. Motivation to do so comes from the knowledge well known in the art that wherein the one or more advertisements are reproduced via the external speakers of the connected vehicle in such a way that the one or more advertisements reproduced provide the people with an alert message informing the people of the presence of the connected vehicle, for safety of people outside the connected vehicle would provide ways that would advertise a product to more people and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 3, Gee and Kothari teach the connected vehicle of claim 1.
	Kothari further teaches wherein the connected vehicle is further configured to include an auxiliary battery for operation of the advertisement system and powering the external speakers such that the one or more advertisements are reproduced by the advertisement system when the connected vehicle is off but the presence of people near the connected vehicle is detected; (col. 3 lines 8-11: Any components of the system described above would continue to work/function even when the vehicle isn't turned on i.e. the system would run using the vehicle's built-in rechargeable battery in this case), “Examiners note that the reference has a vehicle with 2 batteies, first one is the vehicle battery and the second one is a built in battery for powering the external speaker that provides the message”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the connected vehicle is further configured to include an auxiliary battery for operation of the advertisement system and powering the external speakers such that the one or more advertisements are reproduced by the advertisement system when the connected vehicle is off but the presence of people near the connected vehicle is detected. Motivation to do so comes from the knowledge well known in the art that wherein the connected vehicle is further configured to include an auxiliary battery for operation of the advertisement system and powering the external speakers such that the one or more advertisements are reproduced by the advertisement system when the connected vehicle is off but the presence of people near the connected vehicle is detected would provide ways that would advertise a product to more people and that would promote an increase in the sales and would therefore make the method/system more profitable.

Claim(s) 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gee, (U.S. Patent Application Publication No. 20130138508) in view of Kothari, (U.S. Patent No. 9637965) in view of Im, (U.S. Patent Application Publication No. 20100228626).
	As to Claim 2, Gee and Kothari teach the connected vehicle of claim 1.
	Gee and Kothari do not teach wherein the connected vehicle is configured to communicate and reproduce a same advertisement substantially simultaneously with other connected vehicles disposed near the connected vehicle or to reproduce an advertisement in coordination with other connected vehicles.
	However Im teaches wherein the connected vehicle is configured to communicate and reproduce a same advertisement substantially simultaneously with other connected vehicles disposed near the connected vehicle or to reproduce an advertisement in coordination with other connected vehicles; (0024: According to another aspect of the present invention, there is provided a system for publishing and reproducing a media content, the system including an advertisement server which stores a plurality of advertisements; a first client which publishes a media content and selects at least one of the plurality of advertisements to be inserted into the media content; a media server which stores the published media content transmitted from the first client; and a second client which receives the published media content from the media server, receives the selected at least one advertisement from the advertisement server, inserts the selected at least one advertisement into the published media content, and reproduces the published media content having the selected at least one advertisement inserted therein). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gee and Kothari to include wherein the connected vehicle is configured to communicate and reproduce a same advertisement substantially simultaneously with other connected vehicles disposed near the connected vehicle or to reproduce an advertisement in coordination with other connected vehicles of Im. Motivation to do so comes from the knowledge well known in the art that wherein the connected vehicle is configured to communicate and reproduce a same advertisement substantially simultaneously with other connected vehicles disposed near the connected vehicle or to reproduce an advertisement in coordination with other connected vehicles would expose the same advertisement to more people and that would advertise a product to more potential consumers which would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 5, Gee and Kothari teach the connected vehicle of claim 1.
	Gee and Kothari do not teach wherein the advertisement system is configured to reproduce commercial information and/or non-commercial information.
	However Im teaches wherein the advertisement system is configured to reproduce commercial information and/or non-commercial information; (0024: According to another aspect of the present invention, there is provided a system for publishing and reproducing a media content, the system including an advertisement server which stores a plurality of advertisements; a first client which publishes a media content and selects at least one of the plurality of advertisements to be inserted into the media content; a media server which stores the published media content transmitted from the first client; and a second client which receives the published media content from the media server, receives the selected at least one advertisement from the advertisement server, inserts the selected at least one advertisement into the published media content, and reproduces the published media content having the selected at least one advertisement inserted therein). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gee and Kothari to include wherein the advertisement system is configured to reproduce commercial information and/or non-commercial information of Im. Motivation to do so comes from the knowledge well known in the art that wherein the advertisement system is configured to reproduce commercial information and/or non-commercial information would provide advertisement of products that people would be interested in and that would advertise a product to more potential consumers which would promote an increase in the sales and would therefore make the method/system more profitable.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gee, (U.S. Patent Application Publication No. 20130138508) in view of Kothari, (U.S. Patent No. 9637965) in view of Hamada et al., (U.S. Patent Application Publication No. 20160351049)
	As to Claim 4, Gee and Kothari teach the connected vehicle of claim 1.
	Gee and Kothari do not teach wherein the external speakers of the connected vehicle comprise one or more vibration speakers based in part on one or more vibration media disposed in the connected vehicle.
	However Hamada teaches wherein the external speakers of the connected vehicle comprise one or more vibration speakers based in part on one or more vibration media disposed in the connected vehicle; (0042: a speaker that emits audio, a vibrator that transmit vibrations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gee and Kothari to include wherein the external speakers of the connected vehicle comprise one or more vibration speakers based in part on one or more vibration media disposed in the connected vehicle of Hamada. Motivation to do so comes from the knowledge well known in the art that wherein the external speakers of the connected vehicle comprise one or more vibration speakers based in part on one or more vibration media disposed in the connected vehicle would provide a sound that would be heard by people and that would promote an increase in the sales and would therefore make the method/system more profitable.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over is/are rejected under 35 U.S.C. 103 as being unpatentable over Gee, (U.S. Patent Application Publication No. 20130138508) in view of Kothari, (U.S. Patent No. 9637965) in view of Im, (U.S. Patent Application Publication No. 20100228626) in view of Snider et al., (U.S. Patent Application Publication No. 20080273715).
	As to Claim 6, Gee, Kothari, and Im teach the connected vehicle of claim 5.
	Gee, Kothari, and Im do not teach wherein the advertisement system is further configured to reproduce the non-commercial information between reproductions of commercial advertisements on the one or more external display, and wherein the commercial information comprises news, weather traffic or other public information or announcements.
	However Snider teaches wherein the advertisement system is further configured to reproduce the non-commercial information between reproductions of commercial advertisements on the one or more external display, and wherein the commercial information comprises news, weather (0038: With a Bluetooth connection or an auxiliary jack, a phone ringer could be set to ring through the exterior speaker 30 to alert someone outside the vehicle 10, while the phone remains secure in the vehicle 10. Additionally, the external speaker 30 can allow those with a soft or weak voice to be better heard. The communication assembly also allows communication from the vehicle occupant to one or more persons outside the vehicle while maintaining security and preventing subjecting the occupants to adverse weather conditions), traffic or other public information or announcements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gee, Kothari, and Im to include wherein the advertisement system is further configured to reproduce the non-commercial information between reproductions of commercial advertisements on the one or more external display, and wherein the commercial information comprises news, weather traffic or other public information or announcements of Snider. Motivation to do so comes from the knowledge well known in the art that wherein the advertisement system is further configured to reproduce the non-commercial information between reproductions of commercial advertisements on the one or more external display, and wherein the commercial information comprises news, weather traffic or other public information or announcements would provide advertisement of products that people would be interested in and that would advertise a product to more potential consumers which would promote an increase in the sales and would therefore make the method/system more profitable.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over is/are rejected under 35 U.S.C. 103 as being unpatentable over Gee, (U.S. Patent Application Publication No. 20130138508) in view of Kothari, (U.S. Patent No. 9637965) in view of Im, (U.S. Patent Application Publication No. 20100228626) in view of Johnson, (U.S. Patent Application Publication No. 20060217198).
	As to Claim 7, Gee, Kothari, and Im teach the connected vehicle of claim 5.
	Gee, Kothari, and Im do not teach wherein the non-commercial information comprises real-time scores for one or more sports games.
	However Johnson teaches wherein the non-commercial information comprises real-time scores for one or more sports games; (0044: Another display area 740 may be provided in the leaderboard 700 for displaying real time game data 144 that provides scores and statistics of games or events relevant to the contest or game period associated with the fantasy sports game being run by system 100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gee, Kothari, and Im to include wherein the non-commercial information comprises real-time scores for one or more sports games of Johnson. Motivation to do so comes from the knowledge well known in the art that wherein the non-commercial information comprises real-time scores for one or more sports games would provide advertisement of products that people would be interested in and that would advertise a product to more potential consumers which would promote an increase in the sales and would therefore make the method/system more profitable.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over is/are rejected under 35 U.S.C. 103 as being unpatentable over Gee, (U.S. Patent Application Publication No. 20130138508) in view of Kothari, (U.S. Patent No. 9637965) in view of Im, (U.S. Patent Application Publication No. 20100228626) in view of Kim et al., (U.S. Patent Application Publication No. 20090237421).
	As to Claim 8, Gee, Kothari, and Im teach the connected vehicle of claim 5.
	Gee, Kothari, and Im do not teach wherein the non-commercial information includes location based information relating to transportation schedules including bus or train arrival times, when the connected vehicle is disposed at or near a bus or train station.
	However Kim teaches wherein the non-commercial information includes location based information relating to transportation schedules including bus or train arrival times, when the connected vehicle is disposed at or near a bus or train station; (0235: the controller 180 may display bus schedule information of bus routes which stop at a bus station via a window 3201. The bus schedule information may be displayed when the displayed bus station is proximity-touched). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gee, Kothari, and Im to include wherein the non-commercial information includes location based information relating to transportation schedules including bus or train arrival times, when the connected vehicle is disposed at or near a bus or train station of Kim. Motivation to do so comes from the knowledge well known in the art that wherein the non-commercial information includes location based information relating to transportation schedules including bus or train arrival times, when the connected vehicle is disposed at or near a bus or train station would provide advertisement of products that people would be interested in and that would advertise a product to more potential consumers which would promote an increase in the sales and would therefore make the method/system more profitable.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “On-vehicle digital signage is on the move” describes “Taxis, public transit buses and trains, shuttles and delivery vehicles are in the ultimate out-of-home environment and are poised for the expanding area of vehicle-mounted digital signage and LED messaging. This frontier for digital signage is opening in high viewership urban areas, where a transportation authority or a network operator, as their agent, can leverage moving assets as well as existing ad sales and management capabilities. It is also driven by the hunger for display revenues, improved technology and advertiser demand. There are four notable application trends in on-vehicle dynamic signage, including: Taxicabs currently use dynamic digital signage in an advertising model, with at least two companies, Insight Digital Signage andLG-MRIoffering integrated signage units. Verifone operates more than 100 units in New York City, selling the 2-minute loop length as 15-second spots. The units operate at 2,000 nits brightness and offer many variations in creative layout. Mark Devereaux, business development, media, at VerifoneMedia, notes that dayparting, week-parting and geo-zoning capability add value for advertisers. Public transit buses and trains operated by municipal transportation authorities, which have long enjoyed advertising revenues from static sign advertising, are looking at shifting to dynamic signage in order to increase revenues from advertising on vehicles, street and station furniture. Special-use and event vehicles with integrated dynamic signage are in limited but growing use. LED outfitted trucks deliver dynamic pedestrian-level messages and a double-decker bus called "The Stage" operated by Carisma in New York City is an example of this emerging application of on-vehicle dynamic signage. The future may include vehicles operated by first responders (i.e. fire, police, ambulance) and security agencies including military, or drone-style delivery vehicles bearing dynamic signage for brand, advertising, public safety and information messaging”.
	


Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20130243390A teaches similar invention which describes disclosed herein is a content reproduction apparatus including: a reproduction block configured to reproduce video content; a display block configured to display the reproduced video content; a communication block configured to transmit the video content to a portable reproduction apparatus by wireless communication; a speaker block having at least one first speaker located in proximity and at least one second speaker located in the proximity of the portable reproduction apparatus; and an audio output control block configured to control a reproduction state of the speaker block. In a state where the video content is displayed on the display block, each of the first speaker and the second speaker reproduces audio content related with the video content. In a content non-share state, the audio output control block controls audio output such that the second speaker does not reproduce audio content related with the video content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621